Citation Nr: 0946417	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-25 458	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Hepatitis C. 


REPRESENTATION

Appellant represented by:	Retired Enlisted Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to July 
1974. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
AK.   

The Veteran provided testimony at a March 2007 hearing before 
the regional office.  A transcript of the proceeding is 
associated with the claims folder.  The Veteran was scheduled 
for a hearing before the Board in September 2008; however, he 
did not appear for the hearing.  

The Board previously remanded the claim in December 2008.

The case was most recently certified to the Board by the 
Phoenix, Arizona RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the case in December 2008 for a 
clarification examination and opinion.  Although the Veteran 
underwent a VA examination and an opinion was provided, the 
Board finds that additional development is necessary prior to 
adjudication.  Specifically, a review of the record and an 
addendum must be provided for the reasons discussed below.  

The Veteran contends that he currently suffers from Hepatitis 
C which he sustained and was treated for during active 
service in June 1973.  He was treated for specific mild 
Hepatitis in June 1973.  The July 1974 separation examination 
was normal.  In January 2001, he was diagnosed with acute or 
unspecified Hepatitis C.  With respect to risk factors, VA 
clinical records dated in April 2003 contain the veteran's 
reports of transnasal cocaine use until two months prior to 
treatment, current abuse of alcohol and a history of 
intravenous drug use from approximately 1970 to 1975.  

In December 2004, a VA examiner acknowledged the in-service 
diagnosis of nonspecific Hepatitis C, but noted that it 
quickly resolved, with the Veteran returning to full duty 
shortly thereafter.  The examiner noted that the Veteran 
tested positive for Hepatitis C in 2000, 27 years after 
separation.  He also noted that the veteran had a 20-year 
history of intravenous drug use, and that his Hepatitis C was 
not treated due to this substance abuse and its mild 
presentation.  The examiner concluded that the Veteran's 
Hepatitis C is most likely not related to his service and is 
due to his drug abuse.  

In the December 2008 remand, the Board noted that the 
December 2004 VA examiner was not sufficiently clear as to 
whether the in-service diagnosis represented an acute and 
transitory condition or rather was representative of chronic 
disability or whether the differing diagnoses of record 
indicate that the current hepatitis disorder is 
distinguishable from that found in service.  Finally, the 
Board requested the examiner to address the fact that the 
reported drug use occurred following the in-service 
diagnosis, and should state whether this fact alters the 
previous conclusions in any way.  

Pursuant to the Board remand, the Veteran underwent a VA 
examination in January 2009, at which time he denied any IV 
drug use or any other drug use during service.  The Veteran 
also denied any tattoos, blood transfusions, or high-risk 
sexual behavior.  The Veteran indicated that he did receive a 
pneumatic vaccination upon entrance to the military, which he 
claimed to be the only possible risk factor in 1972 when he 
commenced service, which is approximately a year prior to his 
mild hepatitis complaint.  The Veteran reported a history of 
cocaine abuse via snorting it in the 1980's, subsequent to 
his discharge from service, however, denies ever using any IV 
drugs.  The Veteran further stated that he is aware that his 
VA outpatient treatment records indicate that he was an IV 
drug user, however, he denies any IV drug use.  

Upon examination and review of the Veteran's claims file, the 
examiner diagnosed the Veteran with Hepatitis C, noting that 
the Veteran was diagnosed with chronic Hepatitis C in 
approximately 1995, as well as noting the Veteran's diagnosis 
of mild Hepatitis nonspecific, which was confirmed in June 
1973, during service.  The examiner commented on the possible 
risk factors, noting that as per this examination report, the 
intranasal cocaine use reportedly occurred after the 
Veteran's service.  The examiner further stated that a 
possible risk factor that occurred prior to the Veteran's in-
service diagnosis is the pneumatic vaccination, which would 
explain how the Veteran acquired it in service, without any 
other known risk factors at the time, especially given that 
the Veteran's reported behaviors of risk occurred 
approximately ten years subsequent to discharge from service.  

The examiner opined that it is at least as likely as not that 
the Veteran's mild hepatitis presentation with a nonspecific 
diagnosis in 1973 in service is related to the Veteran's 
Hepatitis C infection, though this opinion is based upon the 
acceptance of the Veteran's risk factor being pneumatic 
vaccination transmission.  The examiner further opined, that 
if the Veteran's infection did occur in service, then it 
would be the beginning of a long chronic disease state that 
could potentially worsen over the course of many years.

Despite the January 2009 VA examiner's opinion, the Board 
finds that additional clarification is needed before the 
appeal may be adjudicated.  The exam in January was not 
sufficiently clear as to whether the Veteran's in-service IV 
drug use, which reportedly occurred prior to his 1973 
diagnosis is a risk factor which could have likely caused the 
Veteran's Hepatitis nonspecific.  In this regard, the Board 
recognizes that during the January 2009 VA examination that 
the Veteran denied any use of IV drugs, however, as indicated 
above, with respect to risk factors, VA clinical records 
dated in April 2003 contain the Veteran's reports of 
transnasal cocaine use until two months prior to treatment 
and a history of intravenous drug use from approximately 1970 
to 1975.  The first VA examination related hepatitis C to 
drug use; the more recent examination did not but relied on 
the Veteran's report that he never used IV drugs; a finding 
contradicted by VA treatment records.  Further, the most 
recent VA examination relied on a vaccination as the possible 
source of infection in service.  The examiner should note 
that while there is no documentation to support whether the 
Veteran was vaccinated in service with a pneumatic-type 
injector, he is competent to so state.  The examiner should 
further note, however, that there is no evidence in the 
service records that the Veteran suffered any reaction or 
required any treatment after the supposed injections.  

Accordingly, the case is REMANDED for the following action:

1.  Request the examiner who conducted the 
January 2009 VA examination review the 
record and provide and addendum to the 
examination report which addresses whether 
the Veteran's reported IV drug use during 
1970 to 1975 is a risk factor which could 
have most likely caused the Veteran's 
current Hepatitis C.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's hepatitis either first 
manifested in service or results from an 
in-service risk factor, specifically, 
whether the risk factor is an in-service 
pneumatic vaccination or in-service IV 
drug use. 

2.  Thereafter, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


